          Case 1:20-cv-01437-CKK Document 12 Filed 06/16/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
MOHAMED SOLTAN,                      )
                                     ) Civil Action No.: 20-cv-1437 (CKK)
                        Plaintiff,   )
                                     )
                                     )
v.                                   )
                                     )
HAZEM ABDEL AZIZ EL BEBLAWI,         )
                                     )
                        Defendant.   )
____________________________________)


                        PLAINTIFF MOHAMED SOLTAN’S
                  MOTION FOR EMERGENCY STATUS CONFERENCE

       Pursuant to the Court’s inherent power to manage its own proceedings, and for the reasons

stated in the accompanying Memorandum of Facts and Law, Plaintiff Mohamed Soltan moves this

Court for an emergency status conference. As detailed in the Notice of Filing dated June 10, 2020

(ECF #11), and the accompanying Second Declaration of Plaintiff Mohamed Soltan, multiple acts

of intimidation against Plaintiffs’ family have taken place in Egypt since Defendant Beblawi was

served with the Complaint. Those acts of intimidation threaten to interfere with this Court’s ability

to administer justice in this case. Plaintiff now seeks the Court’s involvement to determine the

nature and extent of Defendant Beblawi’s involvement in or knowledge of these attacks, to

ascertain any actions or communications on his part that may be related to what has occurred in

Egypt, and to prevent Defendant Beblawi from taking future actions or communicating with

persons in Egypt which will have the effect of subverting justice.

       A proposed order is attached. Plaintiff and his counsel are available for a status conference

at the Court’s convenience. In the event that the Court grants the instant motion and issues an order
         Case 1:20-cv-01437-CKK Document 12 Filed 06/16/20 Page 2 of 2




scheduling an emergency status conference, Plaintiff’s counsel will attempt to hand deliver a copy

of any such order issued to Defendant Beblawi.



DATED:         June 16, 2020                 Respectfully submitted,


                                             /s/ Eric L. Lewis_________________
                                             Eric L. Lewis (D.C. Bar #394643)
                                             Waleed Nassar (D.C. Bar #992659)
                                             Jeffrey D. Robinson (D.C. Bar #376037)
                                             Aisha E. Bembry (D.C. Bar #4889500)
                                             LEWIS BAACH KAUFMANN MIDDLEMISS
                                             PLLC
                                             1101 New York Ave., N.W, Suite 1000
                                             Washington, D.C. 20005
                                             (202) 833‐ 8900 (voice)
                                             (202) 466‐5738 (facsimile)

                                             Counsel for Plaintiff Mohamed Soltan
